Citation Nr: 1549980	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-43 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder, dysthymic disorder, and binge eating.

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Baltimore RO has current jurisdiction.

In January 2015, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In October 2015, the Veteran testified before the undersigned during a hearing in Washington, D.C.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last adjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this case must consider these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 30 percent for major depressive disorder, dysthymic disorder, and binge eating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability.

2.  Throughout the rating period on appeal, the Veteran's service-connected migraine headaches and psychiatric disability have prevented her from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a maximum disability rating of 50 percent for headaches have been met since the February 27, 2014 date of claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for entitlement to a TDIU have been met since the February 27, 2014 date of claim. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claims for a higher rating for migraine headaches and a TDIU, all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Migraine Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991). Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the Veteran's headache disability more closely approximates a 50 percent evaluation for the entire period on appeal.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In August 2003, the RO granted service connection for headaches.  The Veteran was assigned a noncompensable rating, effective August 2, 2003, under Diagnostic Code 8100.  In July 2004, the RO increased the rating to 30 percent, also effective August 2, 2003.

In February 2014, the Veteran submitted the present claim for increase.  The 30 percent rating was continued in a rating decision of July 2014, the subject of this appeal.

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

On VA examination in June 2014, the Veteran reported nausea, vomiting, and sensitivity to light with her headaches.  She reported that the duration of head pain was less than one day, and the pain was located on the left side of her head.  The examiner found she did not have characteristic prostrating attacks of headache pain.  Her neurological examination was normal.

In August 2014, the Veteran reported to a VA provider that she had been "missing a lot of work due to migraines and depression."  Virtual VA Entry October 7, 2014, p. 2/16.

In September 2014, the Veteran's psychiatrist submitted a "Certification of Health Care Provider for Employee's Serious Health Condition (Family and Medical Leave Act) (FMLA)" form indicating that the Veteran was unable to view a computer screen or drive during a migraine, and that headache symptoms, including nausea and lightheadedness, would cause her to miss work.  Treatment for her headaches by two different physicians would cause her to miss work.  The psychiatrist estimated that the Veteran's headaches were likely to incapacitate her approximately one day per week.  VBMS Entry September 15, 2014.

In October 2014, the Veteran's psychiatrist submitted a letter to her employer stating, 

[The Veteran] suffers from migraine headaches which can be quite severe. When she has a headache it is difficult for her to be in areas that are brightly lit or that have background noise because those things worsen her pain. She frequently misses work because of migraines when she could be doing the duties of the job from home (where she can keep things dark and quiet). I would suggest that allowing Ms. [redacted] to work from home when she has a migraine would be a reasonable accommodation.  Virtual VA Entry January 30, 3015, p. 4-5/22.

In November 2014, a VA providere noted the Veteran was, "still missing a lot of work due to migraines."  Virtual VA Entry January 30, 2015, p. 7/22.  In a separate entry, a VA provider noted she had "used 80 hours unpaid leave due to migraines within the past month."  Id. at 9/22.

At the January 2015 DRO hearing, the Veteran testified that her migraine headaches caused her to miss work frequently, without pay.  She testified that in order to make ends meet she had withdrawn funds from her retirement account.

At the October 2015 Board hearing, the Veteran testified that her migraine headaches were debilitating and prevented her from having a normal life.  She testified that she had been treated by numerous physicians for her disability, including neurologists, and that her medications had been altered many times without great success.  She had been treated in the emergency room for her headaches.  Her headache pain rose to 10/10 at a minimum of three times per week.  During these episodes, the Veteran testified she could not function and had to minimize noise and light.  Other symptoms included nausea and dizziness.  She reported that completely prostrating, incapacitating attacks occurred every other day.  She testified that it was considered a "big accomplishment" if she was able to report to work 30 hours bi-weekly, or 15 hours per week.  The Veteran's minor daughter corroborated the Veteran's testimony regarding her symptoms and incapacitation.

On VA examination in March 2015, the Veteran reported throbbing headaches occurring over her left temple. The headaches caused nausea, rare emesis, and photo/phonophobia.  The frequency was every other day, and the headaches lasted all day.  The Veteran had been prescribed Gabapentin, Stadol nasal spray, Effexor, Inderal, Diazepam, Dexamethasone, Hydromorphine, Decadron, Hydrocodone, and Ergot suppositories for the episodes.

On examination, the Veteran's symptoms were found to include pulsating or throbbing head pain localized to one side of the head and worsened with physical activity.  Symptoms also included nausea, vomiting, and sensitivity to light.  The duration was less than one day.  The examiner found the Veteran experienced  characteristic prostrating attacks due to migraines occurring once every month.  The attacks were not productive of severe economic inadaptability.  The headaches impacted her ability to work in that the Veteran missed work due to attacks and had poor concentration, nausea, and photophobia at work.

Based on the Veteran's credible testimony and that of her daughter, statements from the Veteran's psychiatrist, and the March 2015 VA examination report, the Board finds that the Veteran experiences very frequent completely prostrating and prolonged attacks.  This portion of the criteria for a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 is met.

The term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2015).  The Board notes, however, that the headaches must be, at minimum capable of producing "severe" economic inadaptability.

Based on the August 2014 and November 2014 VA treatment notes and the FMLA form completed by the Veteran's psychiatrist, which support the Veteran's frequent and substantial lost time from work without pay, the Board further finds that the Veteran's headaches are capable of producing, and have produced, severe economic inadaptability, despite the VA examiners' findings.  Therefore, the Board finds that the criteria for a 50 percent evaluation have been met.  Fifty percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  No other Diagnostic Code is applicable and the Board cannot identify a diagnostic code which would afford a rating higher than 50 percent disabling for the Veteran's headaches.

The Board considered whether her claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's headache symptoms consist of painful, prostrating, and prolonged attacks, with nausea, some vomiting, and sensitivity to light and sound.  These symptoms were considered in determining whether her headaches are prostrating, which is not defined in the regulations, and whether there is severe economic inadaptability.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent.  38 C.F.R. § 4.124a, DC 8100.  The migraine headaches are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe the Veteran's disability.   Thun, 22 Vet. App. at 115.  Accordingly, the preponderance of the evidence is against a referral for extraschedular consideration.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under Mittleider v. West, 
11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The Veteran contends that her service-connected migraine headaches and psychiatric disability preclude her ability to maintain substantially gainful employment, and VA examiners have determined that her disabilities impact employment.  See, e.g., October 2015 Hearing Testimony; March 2015 VA neurological examination report; June 2014 VA psychiatric examination report.  For these reasons, a claim for a TDIU has been added to the appeal. 

In the decision above, the Board awarded the Veteran a 50 percent disability rating for her migraine headaches throughout the course of the appeal, which stems from a February 27, 2014 claim.  The Veteran is additionally in receipt of a 30 percent disability rating for her psychiatric disability, also effective from the date of her February 27, 2014 claim.  See July 2014 Rating Decision Codesheet.  Application of the Combined Ratings Table, 38 C.F.R. § 4.25, yields a combined rating of 70 percent, effective February 27, 2014, which satisfies the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) since the February 27, 2014 date of claim.  What remains to be determined is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor).

As described above, in August 2014, a VA treatment record documented that the Veteran frequently missed work due to migraines and depression.  In September 2014, the Veteran's psychiatrist submitted a FMLA Form indicating that her migraine headaches were likely to cause incapacitation approximately one day per week.  In October 2014, the Veteran's psychiatrist submitted a letter requesting work accommodations due to migraine headaches.  In a November 2014 VA treatment record, it was noted that the Veteran had used 80 hours of unpaid 
leave due to migraines within in the past month.  At the January 2015 DRO hearing, the Veteran testified that she had withdrawn funds from her retirement account to make ends meet due to missed work with unpaid leave.  The March 2015 VA examiner opined that the Veteran's headaches impacted her ability to work in that she  missed work due to attacks and had poor concentration, nausea, and photophobia at work.  At the October 2015 Board hearing the Veteran testified that it was an accomplishment for her to work 15 hours per week.  She further testified that she has filed for bankruptcy due to her financial problems.

In addition to this evidence, on VA psychiatric examination in June 2014, the examiner noted, She has taken two weeks of LWOP [leave without pay], misses approximately two days/week related to migraines and depression."

In September 2014, the Veteran submitted calendars from 2014 showing that she took 7 days of LWOP in May, 8 days in June, 3.5 days in July, 6.5 days in August, and 3 days in September.  She also submitted pay stubs showing 239 YTD hours of LWOP in January 2014, and 196 YTD hours in September 2014, in addition to numerous hours of used sick leave.  VBMS Entries September 15, 2014.

In March 2015, the Veteran submitted a memorandum from her employer, signed by the Acting Chief from the Firing Tables and Ballistics Davison of the Department of The Army, concerning her leave status.  Her supervisor stated that she had been employed with his division since September 2010 as an administrative technician.  He stated that her work was often temporarily reassigned due to her absences.  He stated, 

During the last year [the Veteran] has missed an average of 1-2 days per week, often without pay, related to her description of migraine headaches. Since the beginning of calendar year 2015, she has missed an average of 4 days per week.  VBMS Entry March 27, 2015.

After a review of the evidence, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the Veteran's service-connected migraine headaches and psychiatric disability prevent her from securing or following substantially gainful employment.  

The ability to work sporadically is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) ("marginal employment shall not be considered substantially gainful employment.") Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore, 1 Vet. App. at 356 (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). 

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). The focus of the examiner is not therefore on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).

The Board has carefully considered the fact that the Veteran has not yet lost her job.  However, according to the memorandum from her employer, she is currently missing an average of 4 days per week due to her service-connected disabilities, and throughout 2014 she missed 1-2 days per week.  Paystubs indicate she has taken hundreds of hours of LWOP under the FMLA due to her service-connected disabilities.  Further, the March 2015 VA examiner opined that her migraine headaches impact her ability to work.  While it is unknown whether the Veteran's income exceeds the poverty threshold, marginal employment may still be held to exist even if it does.  38 C.F.R. § 4.16(a).  Considering these facts, the Board cannot find the Veteran is able to perform substantially gainful employment; rather, she maintains sporadic or marginal employment.  See Moore, 1 Vet. App. at 358.  Failure to consider the particular circumstances under which the veteran has maintained employment in determining the appropriate disability evaluation is remandable error.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Based on the foregoing, the Board finds that at minimum, there is an approximate balance of positive and negative evidence.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran's service-connected disabilities prevent her from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.


ORDER

A disability rating of 50 percent for headaches is granted from the February 27, 2014 date of claim, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A TDIU is granted from the February 27, 2014 date of claim, subject to controlling regulations governing the payment of monetary awards.


REMAND

In August 2014, the Veteran indicated that she has been treated at the Lyons Campus of the VA New Jersey Health Care System since 2005.  VBMS Entry August 21, 2014.  No records from this facility have been obtained, and they must be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim remaining on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform her and provide her an opportunity to submit copies of the outstanding medical records.
In particular, request:

* records from the Lyons Campus of the VA New Jersey Health Care System, dated since 2005 (see VBMS Entry August 21, 2014).

Upload these records in separate electronic files to VBMS.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


